DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32, 34-35, 41, 47 and 53 are canceled; claims 33, 36-40, 42-46 and 48-57 are pending.   

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-34, 36-40, 42-46 and 48-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 33, 45 and 52 contain limitation(s), wherein the transmitted one or more grants of the one or more uplink resources adjust priorities of the one or more logical channels, at least by imposing one or more restrictions on the one or more logical channels, so the transmitted one or more grants have priorities adjusted to be different from the assigned priorities are not disclosed in the specification as argued in Figure 3. That is, there is no priorities adjusted to be different from the assigned priorities, and that the priorities are not adjusted by the transmitted one or more grants. Claim 56 contains limitation, wherein the transmitted one or more grants have priorities on a per grant basis that are different from the assigned priorities that is not disclosed in the specification. Claim 57 contains limitation, wherein the transmitted one or more grants have priorities on a per logical channel basis that are different from the assigned priorities that is not disclosed in the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33, 36-40, 43, 45, and 48-54 and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al., US 2018/0270839 in view of Yi et al., US 2018/0124811 (Yi’811).     
Claim 33, Loehr discloses (fig 3, base unit 104) an apparatus, comprising: 
at least one processor (fig 3, processor); and 
at least one memory (fig 3, memory) including computer program code ([0023] program code), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
transmit by the apparatus one or more grants of one or more uplink resources to a user equipment ([0054] transmitter 310 is used to transmit an uplink grant corresponding to an uplink transmission parameter), 
wherein the one or more grants of the one or more uplink resources comprise one or more physical resource allocation parameters (fig 8, [0084] receiving 802 an uplink grant corresponding to an uplink transmission parameter (e.g., numerology, TTI length, etc.)) available for one or more logical channels having assigned priorities targeted for the one or more grants (fig 8, [0084] includes determining 804 a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels), and 
receive, by the apparatus, data from the user equipment on the one or more uplink resources allocated from the one or more targeted logical channels based at least on the one or more physical resource allocation parameters ([0004] all the logical channels are served in a strict decreasing priority order (regardless of the value of bucket) until either the data for that logical channel or the UL grant is exhausted, [0084] includes determining 804 a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels). 
wherein the apparatus forms at least part of a base station (fig 3, base unit 104).
But Loehr does not explicitly disclose,
wherein the transmitted one or more grants of the one or more uplink resources adjust priorities of the one or more logical channels, 
at least by imposing one or more restrictions on the one or more logical channels, so the transmitted one or more grants have priorities adjusted to be different from the assigned priorities. 
However, as Yi’811 discloses wherein the transmitted one or more grants of the one or more uplink resources adjust priorities of the one or more logical channels ([0134] When the UE receives a UL grant from a U-band cell, the UE performs reverse LCP procedure, i.e. allocates UL resource to PBRs of each logical channel in increasing order of priority, and then allocates remaining resource to each logical channel in increasing order of priority), 
at least by imposing one or more restrictions on the one or more logical channels, so the transmitted one or more grants have priorities adjusted ([0134] When the UE receives a UL grant from a U-band cell, the UE performs reverse LCP procedure, i.e. allocates UL resource to PBRs of each logical channel in increasing order of priority, and then allocates remaining resource to each logical channel in increasing order of priority) to be different from the assigned priorities ([0133] When the UE receives a UL grant from a L-band cell, the UE performs normal LCP procedure, i.e. allocates UL resource to PBRs of each logical channel in decreasing order of priority, and then allocates remaining resource to each logical channel in decreasing order of priority). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr invention with Yi’811 invention to include the claimed limitation(s) so as to allow the network to allocate different uplink grants to the UE in order for the UE to prioritize the allocated resource to each logical channel for uplink data to the network.
Claim 36, Loehr as modified discloses the apparatus according to claim 33, wherein the one or more grants comprise one or more indications and/or are based upon a primary targeted logical channel (Loehr [0044] a remote unit 102 may receive an uplink grant corresponding to an uplink transmission parameter.  The remote unit 102 may determine a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels).  
Claim 37, Loehr as modified discloses the apparatus according to claim 33, wherein the one or more grants comprise restrictions on one or more logical channels available for use (Loehr [0044] a remote unit 102 may receive an uplink grant corresponding to an uplink transmission parameter.  The remote unit 102 may determine a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels), and/or restrictions on one or more logical channel groups that are unavailable for use.    
Claim 38, Loehr as modified discloses the apparatus according to claim 37, wherein the one or more restrictions are associated with the one or more grants, restricting use of the one or more uplink resources in the one or more grants (Loehr [0044] a remote unit 102 may receive an uplink grant corresponding to an uplink transmission parameter.  The remote unit 102 may determine a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels).    
Claim 39, Loehr as modified discloses the apparatus according to claim 37, wherein the one or more restrictions indicated for a certain logical channel are extended to one or more logical channels associated with the certain logical channel (Loehr [0044] a remote unit 102 may receive an uplink grant corresponding to an uplink transmission parameter.  The remote unit 102 may determine a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels).    
Claim 40, Loehr as modified discloses  the apparatus according to claim 33, 
wherein one or more prioritized bit rates are adjusted (Yi’811 fig 13, PBR1, 2, 3) based upon one of the one or more targeted logical channels in the one or more grants and/or the one or more logical channels (Yi’811 [claim 1] receiving a uplink (UL) grant from the first cell or the second cell; performing a LCP procedure to the two or more logical channels in decreasing priority order when the UL grant is received from the first cell; and performing a LCP procedure to the two or more logical channels in increasing priority order when the UL grant is received from the second cell) that are associated with the one or more grants (Yi’811 fig 13, L-grant, U-grant).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr and Yi’811 invention to include the claimed limitation(s) so as to allow the UE to adjust the priority of the logical channel by serving all logical channels in a decreasing priority order up to their configured PBR. 
Claim 43, Loehr as modified discloses  the apparatus according to claim 33, 
wherein the plurality of physical resource allocation parameters are dedicated to one or more services provided to and/or requested in the apparatus and/or the user equipment (Loehr [0056] The preferred/primary numerology/TTI may be the numerology best suited for transmission of data of a particular logical channel according to service/QoS requirements).   
Claim 45,  see claim 33 for the rejection, Loehr discloses (fig 2, remote unit) an apparatus, comprising: 
at least one processor (fig 2, processor); and 
at least one memory (fig 2, memory), wherein the at least one memory and the computer program code ([0023] program code) are configured to, with the at least one processor, cause the apparatus to: 
receive, at the apparatus from a base station, one or more grants of one or more uplink resources comprising one or more physical resource allocation parameters associated with one or more logical channels having assigned priorities and targeted for the one or more grants, 
wherein the received one or more grants of the one or more uplink resources adjust priorities of the one or more logical channels, 
at least by imposing one or more restrictions on the one or more logical channels so the received one or more grants have priorities adjusted to be different from the assigned priorities; and 
transmit data, by the apparatus to the base station, on the one or more uplink resources from the one or more targeted logical channels and based at least on the physical resource allocation parameters and the prioritized targeted logical channels, 
wherein the apparatus forms at least part of a user equipment.
Claim 48, see claim 43 for the rejection, Loehr as modified discloses the apparatus according to claim 45, 
wherein the one or more physical resource allocation parameters are dedicated to one or more services provided in the network entity.  
Claim 49, Loehr as modified discloses the apparatus according to claim 45, wherein the one or more grants are associated with one or more performance metrics associated with the one or more logical channels (Loehr [0062] network (e.g. gNB) configures a preferred/primary numerology and a maximum TTI length for each logical channel.  The primary/preferred numerology is the numerology best suited for transmission of data of the logical channel in order to meet the QoS requirement (e.g., latency and reliability)), and wherein the one or more5Docket No. NC103524-US-PCTCustomer No. 73658 performance metrics comprises one or more of packet error rate levels, packet error rate ranges, latencies (Loehr [0062] The primary/preferred numerology is the numerology best suited for transmission of data of the logical channel in order to meet the QoS requirement (e.g., latency and reliability)), or bit rates.    
Claim 50, see claim 37 for the rejection, Loehr as modified discloses the apparatus according to claim 45, wherein the one or more grants comprise restrictions on one or more logical channels available for use, and/or restrictions on one or more logical channels unavailable for use.   
Claim 51, see claim 40 for the rejection, Loehr as modified discloses the apparatus according to claim 45, wherein a prioritized bit rate is adjustable based upon a targeted logical channel.   
Claim 52, see claim 33 for the rejection, Loehr discloses a method, comprising: 
receiving, by a user equipment from a base station, one or more grants of one or more uplink resources comprising one or more physical resource allocation parameters associated with one or more logical channels having assigned priorities and targeted for the one or more grants, 
wherein the received one or more grants of the one or more uplink resources adjusts priorities of the one or more logical channels, 
at least by imposing one or more restrictions on the one or more logical channels so the received one or more grants have priorities adjusted to be different from the assigned priorities; and 
transmitting data, by the user equipment to the base station, on the one or more uplink resources from the one or more targeted logical channels and based at least on the physical resource allocation parameters and the prioritized targeted logical channels. 
Claim 53, Loehr as modified discloses the apparatus according to claim 45, 
wherein the one or more restrictions impose in a grant a restriction on a priority to be used for the one or more targeted logical channels (Yi’811 [0134] When the UE receives a UL grant from a U-band cell, the UE performs reverse LCP procedure, i.e. allocates UL resource to PBRs of each logical channel in increasing order of priority, and then allocates remaining resource to each logical channel in increasing order of priority).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr and Yi’811 invention to include the claimed limitation(s) so as to the UE to allocate UL resource to each logical channel priority in order to uplink data to the network accordingly.    
Claim 54, Loehr as modified discloses the apparatus according to claim 45, wherein the restrictions imposed on one or more logical channels and imposed on a per grant basis use dynamic signaling (Loehr [0076] if a remote unit 102 is performing an uplink transmission according to a grant-free resource allocation, the MAC may use a different relative priority compared to a configuration in which an uplink resource is allocated by an UL grant (e.g., dynamically)), wherein a grant itself provides information on mapping for the corresponding physical resource allocation (Yi’811 [0077] DL-UL linkage may refer to a mapping relationship between a DL CC carrying a PDCCH with a UL grant and a UL CC using the UL gran).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr and Yi’811 invention to include the claimed limitation(s) so as to enable the UE to configure the grants according to the allocated transmission resources.   
Claim 56, Loehr as modified discloses the apparatus according to claim 33, wherein the transmitted one or more grants have priorities on a per grant basis (Yi’811 fig 13, L-grant, U-grant) that are different from the assigned priorities (Yi’811 [0134] When the UE receives a UL grant from a U-band cell, the UE performs reverse LCP procedure, i.e. allocates UL resource to PBRs of each logical channel in increasing order of priority, and then allocates remaining resource to each logical channel in increasing order of priority). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr invention with Yi’811 invention to include the claimed limitation(s) so as to allow the network to allocate different uplink grants having priorities associated with logical channels to the UE in order for the UE to properly uplink data to the network.
Claim 57, Loehr as modified discloses the apparatus according to claim 33, wherein the transmitted one or more grants have priorities on a per logical channel basis that are different from the assigned priorities (Yi’811 [0134] When the UE receives a UL grant from a U-band cell, the UE performs reverse LCP procedure, i.e. allocates UL resource to PBRs of each logical channel in increasing order of priority, and then allocates remaining resource to each logical channel in increasing order of priority). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr invention with Yi’811 invention to include the claimed limitation(s) so as to allow the network to allocate different uplink grants having priorities associated with logical channels to the UE in order for the UE to properly uplink data to the network.
Claim(s) 34 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al., US 2018/0270839 and Yi et al., US 2018/0124811 (Yi’811) in view of Moberg et al., US 2012/0039263.  
Claim 34, Loehr as modified discloses the apparatus according to claim 33, wherein the apparatus is further configured to receive one or more buffer status reports related to buffered data (Loehr [0077] network may benefit from receiving MAC control elements as quickly as possible (e.g., for uplink scheduling keeping the reporting delay for buffer status report (“BSR”)), and 
but Loehr and Yi’811 invention is silent on,  
the buffer status reports indicate data buffered from one or more radio bearers, flows. 
However, as Moberg discloses the buffer status reports indicate data buffered from one or more radio bearers, flows ([0012] When an uplink scheduling grant is received from the network, the data with the first priority and the buffer status report are transmitted to the network), and/or network slices associated with the one or more logical channels.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr and Yi’811 invention with Moberg Invention to include the claimed limitation(s) so as to allow the network to use the buffer status report in order to allocate uplink resources to the UE.   
Claim 46, see claim 34 for the rejection, Loehr as modified discloses the apparatus according to claim 45, wherein the apparatus is further configured to transmit one or more buffer status reports associated with resource usage to the base station, and the resource usage is related to data buffered from one or more radio bearers, network flows, and/or network slices.  
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al., US 2018/0270839 and Yi et al., US 2018/0124811 (Yi’811) in view of Shi et al., US 2013/0016615.  
Claim 42, Loehr as modified discloses the apparatus according to claim 33, 
but Loehr and Yi’811 invention is silent on, 
wherein the one or more grants are based upon one or more of buffer status report, status of a hybrid automatic repeat request, transmission power, and information related to a quality of service in one or more radio bearers, flows, and or network slices associated with the one or more logical channels.  
However, as Shi discloses wherein the one or more grants are based upon one or more of buffer status report ([0036] the base station can assign an uplink grant according to the buffer size index reported in the BSR by the UE), status of a hybrid automatic repeat request, transmission power, and information related to a quality of service in one or more radio bearers, flows, and or network slices associated with the one or more logical channel groups.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr and Yi’811 invention with Shi invention to include the claimed limitation(s) so as to allow the network to allocate resources and providing services to the UE according to the requirements for better use of the system resources.  
Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al., US 2018/0270839 and Yi et al., US 2018/0124811 (Yi’811) in view of Malladi et al., US 2009/0073922. 
Claim 44, Loehr as modified discloses the apparatus according to claim 33, 
but Loehr and Yi’811 invention is silent on,  
wherein the one or more of the physical resource allocation parameters contained in a grant are associated with one or more packet error rate level and/or range.  
However, as Malladi discloses wherein the one or more of the physical resource allocation parameters contained in a grant are associated with one or more packet error rate level and/or range ([0056] The MCS may be selected by the Node B based on the uplink channel quality to obtain a desired protection level or reliability for traffic data, e.g., a target packet error rate (PER) for traffic data).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr and Yi’811 invention with Malladi invention to include the claimed limitation(s) so as to enable the network to grant proper resources according to the target packet error rate for traffic data as required thereby improving data transmission.   
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al., US 2018/0270839 and Yi et al., US 2018/0124811 (Yi’811) in view of Yi et al., US 2010/0046456 (Yi’456).  
Claim 55, Loehr as modified discloses the apparatus according to claim 54, 
but Loehr and Yi’811 invention does not explicitly disclose, 
wherein the receiving one or more grants comprises a combination of semi-static signaling for some grants, and dynamic signaling for other grants. 
However, as Yi’456 discloses wherein the receiving one or more grants comprises a combination of semi-static signaling for some grants, and dynamic signaling for other grants ([0048] UL-SCH is characterised by support for dynamic link adaptation by varying the transmit power and potentially modulation and coding, support for HARQ and support for both dynamic and semi-static resource allocation).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr and Yi’811 invention with Yi’456 invention to include the claimed limitation(s) so as to enable the UE to use both dynamic and semi-static resource allocation in order to efficiently manage resource allocation priorities for uplink data to the network.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647